83589: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29172: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83589


Short Caption:JOHNSTON (DEREK) VS. DIST. CT. (STATE)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C354689Classification:Original Proceeding - Criminal - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerDerek JohnstonT. Augustus Claus
							(Legal Resource Group)
						


Real Party in InterestThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentMary Kay Holthus


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


10/07/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


10/07/2021Petition/WritFiled Emergency Petition for Writ of Mandamus. (SC)21-28811




10/07/2021AppendixFiled Appendix to Petition for Writ. (CD included) (SC)21-28812




10/08/2021Order/ProceduralFiled Order Directing Expedited Answer. Answer due:  10 a.m. on Monday, October 11, 2021. No extensions of time will be granted. (SC)21-28894




10/11/2021Notice/IncomingFiled Notice of Appearance.  John Niman/Deputy District Attorrney appearing as counsel for real party in interest.  (SC)21-29002




10/11/2021Petition/WritFiled Real Party in Interest's Answer to Emergency Petition Under NRAP 27(e) for a Writ of Mandamus.  (SC)21-29003




10/11/2021AppendixFiled Appendix to Answer to Emergency Petition for Writ of Mandamus.  (SC)21-29004




10/11/2021Order/DispositionalFiled Order Denying Petition for Writ of Mandamus. "ORDER the petition DENIED." SNP21 - RP/LS/AS (SC)21-29172




11/05/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-31860




11/05/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View